Citation Nr: 1546072	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-41 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability, to include thoracolumbar scoliosis, degenerative disc disease, and stenosis at L3 through S1. 


REPRESENTATION

Appellant represented by:  James Fausone, Attorney


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant, had active service from June 1974 to May 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Atlanta, Georgia, which, in pertinent part, denied service connection for a low back disability, diagnosed as thoracolumbar scoliosis with degenerative disc disease and stenosis at L3 through S1.  In a March 2011 Board decision, the Board reopened and remanded the issue on appeal to the agency of original jurisdiction (AOJ) for further development. 

In a January 2013 Board decision, the Board denied service connection for the low back disability, to include thoracolumbar scoliosis, degenerative disc disease, and stenosis at L3 through S1, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative and the Secretary of Veterans Affairs agreed to a Joint Motion for Remand (JMR).  In an October 2013 Order, the Court granted the JMR, vacated the January 2013 Board decision, and remanded the case to the Board for further appellate review. 

This case was previously before the Board in May 2014, where the Board remanded the issue on appeal for additional development.  As discussed in detail below, the Board is granting service connection for the low back disabilities, constituting a full grant of the benefit sough on appeal; therefore, any discussion with regard to compliance with the Board's remand instructions is rendered moot.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  






FINDINGS OF FACT

1.  Preexisting thoracolumbar scoliosis was noted at entrance into service.

2.  Preexisting thoracolumbar scoliosis permanently increased in severity
during service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the preexisting thoracolumbar scoliosis was aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting service connection for the low back disabilities, constituting a full grant of the benefit sought on appeal.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for a Low Back Disability 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed low back disability of scoliosis, degenerative disc disease, and stenosis are not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2015).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has advanced that preexisting thoracolumbar scoliosis was aggravated by the June 1974 to May 1976 period of active service.  At the outset, the Board notes that the Veteran's preexisting scoliosis was "noted" on the February 1974 entrance examination, demonstrating a preexisting back disability prior to the June 1974 to May 1976 of active service.  In this case, because the preexisting scoliosis was "noted" at entrance into service, the presumption of sound condition did not attach at service entrance.  See 38 U.S.C.A. § 1111.  As the preexisting thoracolumbar scoliosis was noted at the time of entry into service, service connection may be granted only if it is shown that thoracolumbar scoliosis worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability that is beyond a normal progression.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the preexisting thoracolumbar scoliosis underwent a permanent worsening beyond a normal progression during service.  The service treatment (medical) records reflect that the Veteran was seen on multiple occasions for low back pain while in service.  In August 1975, more than a year into active duty service, a service treatment record notes the Veteran was treated for back pain in the lumbosacral spine region.  A January 1976 service treatment record reflects additional treatment for low back pain.  A January 1976 service treatment note reflects that the Veteran was admitted to the hospital for an extended bed rest proximately due to lower back pain.  An April 1976 service treatment record notes that the Veteran was admitted to the hospital for evaluation of back pain for medical board.  The medical board ultimately determined that the Veteran was unfit for further service by reason of thoracolumbar scoliosis.  The DD Form 214 reflects separation from service approximately one month later, in May 1976.

At an October 1991 RO hearing, the Veteran credibly testified that the low back disability worsened due to in-service work as a machinist while deployed in Japan.  The Veteran testified that, throughout high school, which immediately preceded active service, he was able to play football and basketball, and participate in wrestling, without back pain; that he did not know about the preexisting thoracolumbar scoliosis until the February 1974 entrance examination because he never had back pain; that he was able to complete basic training without back pain; and that the in-service assignment as a machinist required repetitive lifting of heaving objects, which negatively affected the low back.  The Veteran also advanced that during deployment to Japan, while working as a machinist, the back pain had worsened, which led to at least six visits to "sick call," and one hospitalization that lasted for approximately 30 days.  As these incidents took place during active service, the Board finds such evidence is consistent with the contention and testimony that the low back disability worsened while in service.   

At a June 2008 VA examination, the Veteran reported that, after being deployed to Japan, he lifted some heavy parts, which caused an acute onset of back pain.  The Veteran described the pain as sharp pain in the low back that shot up and down the legs.  The June 2008 VA examination report reflects treatment for severe scoliosis with spinal stenosis.  

A December 2009 private medical opinion specifically addresses the question of in-service aggravation.  The private examiner reasoned that the Veteran's current back disability worsened in service.  The rationale included that the Veteran had been able to participate in high school athletics, including football, prior to entering service, without exacerbating the back disability; the Veteran was able to complete basic training and more than a year of active service before receiving treatment for the back pains; and that the repetitive lifting of heavy objects while in service triggered back pains.  Supported by this rationale, the private examiner opined that it was as likely as not that the Veteran's (pre-existing) back disability was aggravated by active service.  

The Board finds that the evidence weighing against a finding that the Veteran's low back disability was aggravated in service includes the opinion of the VA examiner at April 2011 VA examination with an addendum opinion by the same VA examiner in October 2014.  In both the 2011 VA examination report and October 2014 addendum opinion, the VA examiner opined that it was less likely than not that the back disability was permanently aggravated due to military service.  As reason therefore, the examiner advanced that there was not enough documentation in the record to suggest that the preexisting scoliosis was permanently aggravated by service, and there was no evidence the aggravation permanently persisted.  

The Board finds that the VA examiner's opinion did not sufficiently address the reports of asymptomatic back disability prior to service; the fact that the Veteran was able to complete basic training and more than a year of active service before receiving treatment for the back pains; and the contention that the disability worsened as a result of the repetitive lifting of heavy objects while in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  For these reasons, the Board finds that the April 2011 VA examination and October 2014 addendum opinion are of diminished probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's preexisting thoracolumbar scoliosis permanently increased in severity during service, that is, was aggravated by service.  The low back disability now includes diagnoses of degenerative disc disease and stenosis at L3 through S1.  38 U.S.C.A. §§ 1153, 5107; 38 C.F.R. §§ 3.102, 3.306.  The Board finds that there is not clear and unmistakable evidence of record that the increase in severity during service was due to the natural progress of the disease; therefore, the presumption of aggravation is not overcome, and the criteria for service connection for a low back disability, as aggravated in service, have been met.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.
 

ORDER

Service connection for a low back disability, to include thoracolumbar scoliosis, degenerative disc disease, and stenosis at L3 through S1, is granted.  



___________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


